 



Exhibit 10(i)

SANDY SPRING BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
Amendment

     THIS AMENDMENT (the “Amendment”) to the Sandy Spring Bank Supplemental
Retirement Agreement by and between Sandy Spring Bank, a Maryland corporation
with its main office in Olney, Maryland (the “Bank”), and            (the
“Executive”), is made this day of January, 2004.

The Agreement hereby is amended in order to provide the Executive with an
optional form of payment of benefits as stated below.

1. In the case of benefits under the Agreement payable upon Normal Retirement
pursuant to Section 2.1, Early Retirement pursuant to Section 2.2, Disability
pursuant to Section 2.3, Termination of Employment following a Change in Control
pursuant to Section 2.4, or following other Terminations pursuant to
Section 2.5, the Executive may elect either of the following forms of payment:

(i) “Single Annuity Payments” consisting of the payments calculated as set forth
in the Agreement prior to this amendment; or

(ii) “Joint and Survivor Annuity Payments” equal to the monthly payments that
would be payable under a straight-life, maximum monthly payment, lifetime joint
and survivor annuity for the Executive and the Executive’s spouse, that could be
purchased from an issuer rated superior by A.M. Best (or, in the Bank’s
discretion, with an equivalent rating from another rating organization of
similar reputation) for cash equal to the cost of an annuity with payments equal
to the applicable Single Annuity Payments or, if the cost of such an annuity is
not practically determinable, the actuarial present value of the applicable
Single Annuity Payments as calculated in good faith by the Bank. Joint and
Survivor Annuity Payments terminate upon the payment for the month of death of
the survivor of the Executive and the Executive’s spouse.

2. Article 3, Death Benefits, shall be amended in its entirety to read as
follows:

“Article 3
Death Benefits

3.1 Death During Active Service. If the Executive dies while in the active
service of the Bank, the Bank shall pay to the Executive’s beneficiary the
benefit described in this Section 3.1.

3.1.1 Insurance Policy in Effect. If the Executive dies while the Insurance
Policy is validly in effect, the benefit under Section 3.1 is the greater of
(i) the lifetime benefit that would have been paid to the Executive under
Section 2.1 calculated as if the date of the Executive’s death were the Normal
Retirement Date, or (ii) the straight life, maximum monthly payment,
fifteen-year annuity for the Executive (calculated as if he or she were not
deceased), or if elected by the Executive, the straight life, maximum monthly
payment, lifetime annuity for the Executive’s surviving spouse (a “Spousal
Annuity”), for payments beginning the month following the Executive’s death,
that could be purchased from an issuer rated superior by A.M. Best (or, in the
Bank’s discretion, with an equivalent rating from another rating organization of
similar reputation) for cash equal to three times the Executive’s Final Average
Pay.

3.1.2 Insurance Policy Not in Effect. If the Executive dies while the Insurance
Policy is not validly in effect, the benefit under Section 3.1 is the Accrued
Benefit at the date of the Executive’s death divided by one-hundred and eighty.

   3.1.3 Payment of Benefit.

      3.1.3.1. If the Executive dies while the Insurance Policy is in effect,
the Bank shall pay the benefit to the Beneficiary on the first day of each month
commencing with the month following the Executive’s death and (i) if the benefit
amount calculated in Section 3.1.1 is not based upon a Spousal Annuity, under
the “Single Annuity Method,” commencing with the month following the Executive’s
death and continuing for one-hundred and seventy-nine additional months, (ii) if
the benefit amount calculated in Section 3.1.1 is a Spousal Annuity under the
“Spousal Annuity Method,” in payments equal to the monthly

 



--------------------------------------------------------------------------------



 



payments that would be payable under such an annuity, commencing with the month
following the Executive’s death and continuing until the payment for the month
of death of the Executive’s spouse.

      3.1.3.2 If the Executive dies while the Insurance Policy is not in effect,
the Executive may elect either of the following forms of payment: (i) “Single
Annuity Payments” consisting of equal monthly payments on the first day of each
month commencing with the month following the Executive’s death and continuing
for one-hundred and seventy-nine additional months, or (ii) “Spousal Annuity
Payments” equal to the monthly payments that would be payable under a
straight-life, maximum monthly payment, lifetime annuity for the Executive’s
Spouse, that could be purchased from an issuer rated superior by A.M. Best (or,
in the Bank’s discretion, with an equivalent rating from another rating
organization of similar reputation) for cash equal to the cost of an annuity
with payments equal to the amounts payable under alternative (i), or, if the
cost of such an annuity is not practically determinable, the actuarial present
value of the applicable Single Annuity Payments as calculated in good faith by
the Bank. Spousal Annuity Payments terminate upon the payment for the month of
death of the Executive’s spouse.

3. The right of the Bank to purchase an annuity issued by a third party for or
to transfer ownership rights in such an annuity to the Executive in settlement
of its obligations set forth in Section 2.5.3 applies to both Single Annuity
Payments and Joint and Survivor Annuity Payments.

4. The Bank may require that the Executive and the beneficiary provide
information reasonably necessary to calculate the amount of Joint and Survivor
Annuity Payments or Spousal Annuity Payments as a condition of receipt of such
benefits in that form. If such information is not provided to the reasonable
satisfaction of the Bank, the Bank may, in its discretion, (i) calculate the
Joint and Survivor Annuity Payments or Spousal Annuity Payments based upon
assumptions it deems reasonable, or (ii) pay benefits as if the Executive had
elected to be paid in Single Annuity Payments.

5. Elections of form of payment may be made prior to or within ten days
following termination.

6. Notwithstanding anything in the Agreement or this Amendment to the contrary,
the Joint and Survivor Annuity Payment method or Spousal Annuity Payment method
may not be elected, and the Single Annuity Payment form shall be used, unless
the Executive has validly designated his living spouse as his primary
beneficiary prior to the earlier of (i) the Executive’s death, and (ii) the
expiration of ten days of the Executive’s termination of employment, and such
designation remains in effect at such time.

7. The Agreement is not amended except as explicitly provided herein.

IN WITNESS WHEREOF, the Executive and a duly authorized Bank officer have signed
this Agreement.

          EXECUTIVE   SANDY SPRING BANK
 
       

--------------------------------------------------------------------------------

  By  

--------------------------------------------------------------------------------

 

  Title  

--------------------------------------------------------------------------------

SANDY SPRING BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

BENEFICIARY DESIGNATION

     THIS BENEFICIARY DESIGNATION is made this          day
of                    ,           by the undersigned (the “Executive”), pursuant
to the Supplemental Executive Retirement Agreement (the “Agreement”) by and
between Sandy Spring Bank and the Executive, and is subject to the terms,
requirements, and conditions of the Agreement.

     I hereby designate the following as my beneficiary under the Agreement:

 



--------------------------------------------------------------------------------



 



     
Primary Beneficiary:
   

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 
   
Secondary Beneficiary:
   

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 
   
SIGNED:
   

 

--------------------------------------------------------------------------------


  (Print or Type Name on the Above Line)
 
   

 

--------------------------------------------------------------------------------


  (Signature)

FORM OF PAYMENT ELECTION

     THIS FORM OF PAYMENT ELECTION is made this          day
of                    ,           by the undersigned (the “Executive”), pursuant
to the Supplemental Executive Retirement Agreement (the “Agreement”) by and
between Sandy Spring Bank and the Executive, and is subject to the terms,
requirements, and conditions of the Agreement.

     

--------------------------------------------------------------------------------

  Singe Annuity Payments  

--------------------------------------------------------------------------------

  Joint and Survivor Annuity Payments/Spousal Annuity Payments*

      SIGNED:

 

 

--------------------------------------------------------------------------------


  (Print or Type Name on the Above Line)
 
   

 

--------------------------------------------------------------------------------


  (Signature)



--------------------------------------------------------------------------------

*Use of these methods is subject to terms and conditions set forth in the
Agreement. Selection of these method is valid only if the Executive has properly
designated the Executive’s spouse as his or her beneficiary under the terms of
the Agreement. The Spousal Annuity Payment method is available only for the
payment of benefits payable by reason of the Executive’s death during active
service.

 



--------------------------------------------------------------------------------



 



SANDY SPRING NATIONAL BANK OF MARYLAND
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

THIS AGREEMENT is made this 14th day of May, 1997 by and between Sandy Spring
National Bank of Maryland (the “Bank”), and Hunter R. Hollar (the“Executive”).

INTRODUCTION

To encourage the Executive to remain a senior officer of the Bank, the Bank is
willing to provide salary continuation benefits to the Executive. The Bank will
pay the benefits from its general assets.

AGREEMENT

The Executive and the Bank agree as follows:

Article 1
Definitions

1.1 Definitions. Whenever used in this Agreement, the following words and
phrases shall have the meanings specified:

1.1.1 “Accrued Benefit” means the amount of liability for benefits to be paid
under this Agreement recorded on the books of the Bank in accordance with
Generally Accepted Accounting Principles and without reduction for any income
tax benefit related thereto.

1.1.2 “Benefit Percentage” means 70%.

1.1.3 “Change in Control” means the earliest of:

a. The acquisition by any entity, person or group (other than the acquisition by
a tax-qualified retirement plan sponsored by Sandy Spring Bancorp, Inc.
(“Bancorp”) or the Bank) of beneficial ownership, as that term is defined in
Rule 13d-3 under the Securities Exchange Act of 1934, of more than 25% of the
outstanding capital stock of Bancorp or the Bank entitled to vote for the
election of directors (“Voting Stock”);

b. The commencement by any entity, person, or group (other than Bancorp or the
Bank, a subsidiary of Bancorp or the Bank, or a tax-qualified retirement plan
sponsored by Bancorp or the Bank) of

1



--------------------------------------------------------------------------------



 



a tender offer or an exchange offer for more than 20% of the outstanding Voting
Stock of Bancorp or the Bank;

c. The effective time of (i) a merger or consolidation of Bancorp or the Bank
with one or more other corporations as a result of which the holders of the
outstanding Voting Stock of Bancorp or the Bank immediately prior to such merger
exercise voting control over less than 80% of the Voting Stock of the surviving
or resulting corporation, or (ii) a transfer of substantially all of the
property of Bancorp or the Bank other than to an entity of which Bancorp or the
Bank owns at least 80% of the Voting Stock;

d. Upon the acquisition by any entity, person, or group of the control of the
election of a majority of the Bank’s or Bancorp’s directors;

e. At such time that, during any period of two consecutive years, individuals
who at the beginning of such period constitute the Board of Bancorp or the Bank
(the “Continuing Directors”) cease for any reason to constitute at least
two-thirds thereof, provided that any individual whose election or nomination
for election as a member of the Board was approved by a vote of at least
two-thirds of the Continuing Directors then in office shall be considered a
Continuing Director.

1.1.4 “Code” means the Internal Revenue Code of 1986, as amended. References to
a Code section shall be deemed to be to that section as it now exists and to any
successor provisions.

1.1.5 “Disability” means a physical or mental infirmity that impairs the
Executive’s ability to substantially perform his duties under this Agreement and
that results in the Executive’s becoming eligible for long-term disability
benefits under a long-term disability plan maintained for Bank employees (or, if
the Bank has no such plan in effect, that impairs the Executive’s ability to
substantially perform his duties for a period of one-hundred and eighty
consecutive days). The board of directors of the Bank shall determine whether or
not the Executive is and continues to be permanently disabled for purposes of
this Agreement in good faith, based upon competent medical advice and other
factors that it reasonably believes to be relevant. As a condition to any
benefits, the Bank may require the Executive to submit to such physical or
mental evaluations and tests as the Bank’s Board of Directors deems appropriate.

1.1.6 “Early Retirement Date” means the date on which the Executive has both
(a) attained age sixty and (b) completed ten Years of Service.

2



--------------------------------------------------------------------------------



 



1.1.7 “Final Average Pay” means the Executive’s three-year average cash
compensation, determined by adding (a) the total base salary paid to the
Executive for the thirty-six months preceding the date of termination (or other
date specified in this Agreement) divided by three, and (b) one-third of the
total cash bonuses (including, without limitation, bonuses awarded under the
Bank’s Stakeholder Program and similar programs) awarded to the Executive during
the three calendar years preceding the date of termination (or other date
specified in this Agreement). Final Average Pay shall not be reduced for any pay
reduction contributions (x) to cash or deferred arrangements under Section
401(k) of the Code, (y) to a cafeteria plan under Section 125 of the Code, or
(z) to a nonqualified deferred compensation plan. Final Average Pay shall not be
increased by any reimbursed expenses, credits, or benefits under any plan of
deferred compensation to which the Bank contributes, or any additional cash
compensation or compensation payable in a form other than cash.

1.1.8 “Good Reason” means the occurrence of any of the following without
Executive’s express written consent: a. A material breach by Bancorp or the Bank
of their obligation under a binding employment agreement with the Executive; b.
A material reduction in the Executives’s responsibilities or authority, or a
requirement that the Executive report to any person or group other than the
board of directors of Bancorp and the Bank (or any other effective reduction in
reporting responsibilities) in connection with his employment with Bancorp or
the Bank; c. Assignment to the Executive of duties of a nonexecutive nature or
duties for which he is not reasonably equipped by his skills and experience; d.
Failure of the Executive to be elected or reelected to the Board of Bancorp or
the Bank; e. Any reduction in salary or material reduction in benefits below the
amounts to which he was entitled prior to a Change in Control; f. Termination of
incentive and benefit plans, programs or arrangements, or reduction of the
Executive’s participation to such an extent as to materially reduce their
aggregate value below their aggregate value immediately prior to a Change in
Control. g. A requirement that the Executive relocate his principal business
office or his principal place of residence outside Montgomery County, Maryland,
or the assignment to the Executive of duties that would reasonably require such
a relocation; h. A requirement that the Executive spend more than thirty normal
working days away from Montgomery County, Maryland during any consecutive
twelve-month period; or i. Failure to provide office facilities, secretarial
services, and other administrative services to Executive that are substantially
equivalent

3



--------------------------------------------------------------------------------



 



to the facilities and services provided to the Executive immediately prior to
the Change in Control (excluding brief periods during which office facilities
may be temporarily unavailable due to fire, natural disaster, or other
calamity).

Notwithstanding the foregoing a reduction or elimination of the Executive’s
benefits under one or more benefit plans maintained by Bancorp or the Bank as
part of a good faith, overall reduction or elimination of such plan or plans or
benefits thereunder applicable to all participants in a manner that does not
discriminate against the Executive (except as such discrimination may be
necessary to comply with law) shall not constitute an event of Good Reason or a
material breach of this Agreement, provided that benefits of the type or to the
general extent as those offered under such plans prior to such reduction or
elimination are not available to other officers of Bancorp or the Bank or any
company that controls either of them under a plan or plans in or under which the
Executive is not entitled to participate, and receive benefits, on a fair and
nondiscriminatory basis. This provision shall not affect the rights of the
Executive to enforce this Agreement.

A termination with Good Reason means a Termination of Employment by the
Executive by written notice to the Bank, which notice may be immediately
effective, given within ninety days of the event of Good Reason.

1.1.9 “Insurance Policy” means a single premium life insurance policy which may
be acquired by the Bank, in its sole discretion, as sole owner, on the life of
the Executive in connection with this Agreement.

1.1.10 “Just Cause” means, as determined in good faith by the Bank’s board of
directors, the Executive’s: a. Personal dishonesty; b. Incompetence; c. Willful
misconduct; d. Breach of fiduciary duty involving personal profit; e.
Intentional failure to perform duties under this Agreement; f. Other, continuing
material failure to perform his duties after reasonable notification (which
shall be stated in writing and given at least fifteen days prior to termination)
by the board of directors of the Bank of such failure; g. Willful violation of
any law, rule or regulation (other than traffic violations or similar offenses)
or final cease-and-desist order; or h. Material breach by the Executive of any
provision of this Agreement or an Employment Agreement to which he and the Bank
are parties.

4



--------------------------------------------------------------------------------



 



1.1.11 “Normal Retirement Date” means the date on which the Executive has both
(a) attained age sixty-five and (b) completed ten Years of Service.

1.1.12 “Termination of Employment” means the Executive’s ceasing to be employed
by the Bank for any reason whatsoever, voluntary or involuntary, other than by
reason of an approved leave of absence.

1.1.13 “Years of Service” means the total number of twelve-month periods during
which the Executive is employed on a full-time basis by the Bank prior to and
after the date of this Agreement, inclusive of any approved leaves of absence.

Article 2 Lifetime Benefits

2.1 Normal Retirement Benefit. If the Executive terminates employment on or
after the Normal Retirement Date for reasons other than death, the Bank shall
pay the Executive the benefit described in this Section 2.1.

2.1.1. Amount of Benefit. The benefit under this Section 2.1 is one-twelfth of
the Executive’s Final Average Pay multiplied by the Benefit Percentage, which
product is reduced by:

2.1.1.1 Social Security Benefits. One-half of the amount of monthly unreduced
primary (not family) retirement benefits under the United States Social Security
Act that the Executive would be eligible for if application were made as of the
Executive’s sixty-fifth birthday, assuming that the Executive had earnings at or
above the maximum contribution and benefit base under Section 230 of the United
States Social Security Act for his working career; and

2.1.1.2 Bank’s Qualified Pension Plan Benefits. The straight life, monthly
payment, annuity benefit the Executive would be entitled to receive under the
Bank’s qualified pension plan as of the Executive’s Termination of Employment.

2.1.1.3 Prior Employer’s Pension Plan Benefits. The straight life, monthly
payment, annuity benefit the Executive would be entitled to receive as of the
Executive’s Termination of Employment because of employment by any and all other
banks or companies prior to the Executive’s full time employment by the Bank
under any and all qualified, defined benefit pension plans maintained by any and
all such other banks or companies.

2.1.1.4 Bank’s Qualified 401(k) and Profit Sharing Plan. The straight life,
maximum monthly payment, fifteen-year annuity that may be

5



--------------------------------------------------------------------------------



 



purchased at the date of Termination from an issuer rated superior by A.M. Best
(or, in the Bank’s discretion, with an equivalent rating from another rating
organization of similar reputation) for cash equal to the value of the
Executive’s account at the date of Termination under the Bank’s Cash and
Deferred Profit Sharing Plan and Trust (or any successor plan) attributable to
Bank contributions, including the earnings thereon.

2.1.2 Payment of Benefit. The Bank shall pay the benefit to the Executive on the
first day of each month commencing with the month following the Termination of
Employment and continuing until the later of the Executive’s death or the
payment of one-hundred and seventy-nine additional monthly payments.

2.2. Early Retirement Benefit. If the Executive terminates employment on or
after the Early Retirement Date but before the Normal Retirement Date, and for
reasons other than death or Disability, the Bank shall pay to the Executive the
benefit described in this Section 2.2.

2.2.1 Amount of Benefit. The benefit under this Section 2.2 is the amount of the
Accrued Benefit at the date of such early retirement divided by one-hundred and
eighty.

2.2.2 Payment of Benefit. The Bank shall pay the benefit to the Executive on the
first day of each month commencing with the month following the Executive’s
Termination of Employment and continuing until the later of the Executive’s
death or the payment of one-hundred and seventy-nine additional monthly
payments.

2.3 Disability Benefit. If the Executive’s employment is terminated for
Disability prior to the Normal Retirement Date, the Bank shall pay to the
Executive the benefit described in this Section 2.3.

2.3.1 Amount of Benefit. The benefit under this Section 2.3 is the amount of the
Accrued Benefit at the date of such early retirement divided by one-hundred and
eighty.

2.3.2 Payment of Benefit. The Bank shall pay the benefit to the Executive on the
first day of each month commencing with the month following the Executive’s
Termination of Employment and continuing until the later of the Executive’s
death or the payment of one-hundred and seventy-nine additional months.

2.4 Change in Control Benefits. If within the period beginning six months prior
to and ending two years after a Change in Control, (a) the Bank shall terminate
the Executive’s employment without Just Cause, or (b) the Executive shall
terminate his employment with Good Reason, the Bank shall pay to the Executive
the benefit described in this Section 2.4 in lieu of any other benefit under
this Agreement.

6



--------------------------------------------------------------------------------



 



2.4.1 Amount of Benefit. The benefit under this Section 2.4 is the Normal
Retirement Benefit described in Section 2.1 calculated as if the date of
Termination of Employment were the Executive’s Normal Retirement Date, or, if
elected by the Executive pursuant to Section 2.4.2.1, the Early Retirement
Benefit described in Section 2.4.1 calculated as if the date of Termination of
Employment were the Executive’s Early Retirement Date.

2.4.2 Payment of Benefits.

2.4.2.1 Approved Change in Control. If the Change in Control was approved in
advance by a majority of the Continuing Directors, the Bank shall pay the
benefit to the Executive on the first day of each month commencing with the
month following the day on which: (i) the Executive attains age sixty-five, or,
if the Executive so elects in writing within ten days of Termination of
Employment, (ii) the Executive attains age sixty, and, in either case,
continuing until the later of the Executive’s death or the payment of
one-hundred and seventy-nine additional monthly payments.

2.4.2.2 Unapproved Change in Control. If the Change in Control was not approved
in advance by a majority of the Continuing Directors, the Bank shall pay the
benefit to the Executive on the first day of each month commencing with the
month following the Termination of Employment and continuing until the later of
the Executive’s death or one-hundred and seventy-nine (179) additional monthly
payments.

2.5. Vested Benefits following Other Terminations. Subject to Section 2.4, if
(i) the Executive voluntarily terminates employment before the Early Retirement
Date for reasons other than Death or Disability, or (ii) the Bank terminates the
Executive’s Employment without Just Cause, the Bank shall pay to the Executive
the benefits described in this section.

2.5.1 Amount of Benefit. The benefit under this Section 2.5 is the straight
life, maximum monthly payment, fifteen-year annuity beginning on the first day
of the month following the date on which (i) the Executive attains age
sixty-five, or, if the Executive so elects in writing within ten days of
Termination of Employment, (ii) the Executive attains age sixty, that may be
purchased in the two months following the date of Termination from an issuer
rated superior by A.M. Best (or, in the Bank’s discretion, with an equivalent
rating from another rating organization of similar reputation) for cash equal to
the amount of the vested Accrued Benefit at the date of such termination.

7



--------------------------------------------------------------------------------



 



2.5.2 Vested Accrued Benefit. For purposes of this section 2.5, only, the
Accrued Benefit shall vest in accordance with the following schedule: <TABLE>
<CAPTION>

Years of Percentage of Accrued Service Benefit That Is Vested

less than 4 0% 4 20% 5 25% 6 30% 7 35% 8 40% 9 45% 10 50% 11 60% 12 70% 13 80%
14 90% 15 100% .

2.5.3 Payment of Benefit. The Bank shall pay the monthly benefit (or cause such
benefit to be paid) to the Executive, or his beneficiary after the Executive’s
death, on the first day of each month commencing with the month following the
month in which the Executive attains (i) age sixty-five, or if elected by the
Executive pursuant to section 2.5.2. (ii) age sixty. The Bank may, in its sole
discretion, purchase such an annuity for or transfer its ownership rights to the
Executive in settlement of this obligation, in which case all of the Bank’s
obligations under this Agreement shall immediately terminate.

Article 3 Death Benefits 3.1 Death During Active Service. If the Executive dies
while in the active service of the Bank, the Bank shall pay to the Executive’s
beneficiary the benefit described in this Section 3.1.

3.1.1 Insurance Policy in Effect. If the Executive dies while the Insurance
Policy is validly in effect, the benefit under Section 3.1 is the greater of
(i) the lifetime benefit that would have been paid to the Executive under
Section 2.1 calculated as if the date of the Executive’s death were the Normal
Retirement Date, or (ii) the straight life, maximum monthly payment,
fifteen-year annuity, for payments beginning the month following the Executive’s
death, that could be purchased from an issuer rated superior by A.M. Best (or,
in the Bank’s discretion, with an equivalent rating from another rating
organization of similar reputation) for cash equal to three times the
Executive’s Final Average Pay.

3.1.2 Insurance Policy Not in Effect. If the Executive dies while the Insurance
Policy is not validly in effect, the benefit under Section 3.1 is the Accrued
Benefit at the date of the Executive’s death divided by one-hundred and eighty.

8



--------------------------------------------------------------------------------



 



3.1.3 Payment of Benefit. The Bank shall pay the benefit to the Beneficiary on
the first day of each month commencing with the month following the Executive’s
death and continuing for one-hundred and seventy-nine additional months.

Article 4 Beneficiaries 4.1 Beneficiary Designations. The Executive shall
designate a beneficiary by filing a written designation with the Bank. The
Executive may revoke or modify the designation at any time by filing a new
designation. However, designations will only be effective if signed by the
Executive and accepted by the Bank during the Executive’s lifetime. The
Executive’s beneficiary designation shall be deemed automatically revoked if the
beneficiary predeceases the Executive, or if the Executive names a spouse as
beneficiary and the marriage is subsequently dissolved. If the Executive dies
without a valid beneficiary designation, all payments shall be made to the
Executive’s surviving spouse, if any, and if none, to the Executive’s surviving
children and to the descendants of any deceased child by right of
representation, and if no children or descendants survive, to the Executive’s
estate.

4.2 Facility of Payment. If a benefit is payable to a minor, to a person
declared incompetent, or to a person incapable of handling the disposition of
his or her property, the Bank may pay such benefit to the guardian, legal
representative, or person having the care or custody of such minor, incompetent
person, or incapable person. The Bank may require proof of incompetency,
minority, or guardianship as it may deem appropriate prior to the distribution
of the benefit. Such distribution shall completely discharge the Bank from all
liability with respect to such benefit.

Article 5 General Limitations Notwithstanding any provision of this Agreement to
the contrary, the Bank shall not pay any amount of any benefit under this
Agreement: 5.1 Excess Parachute Payment. To the extent the amount of benefit
would be an excess parachute payment under Section 280G of the Code, with
consideration for any right of the Executive, under an employment agreement with
the Bank or otherwise, to waive benefits hereunder or other payments in order to
prevent an excess parachute payment.

5.2 Termination for Cause. If the Bank terminates the Executive’s employment for
Just Cause.

5.3 Suicide. No benefits shall be payable if the Executive commits suicide
within two years after the date of this Agreement, or if the Executive has made
any material misstatement of fact on any application for the Insurance Policy.

9



--------------------------------------------------------------------------------



 



Article 6 Claims and Review Procedures 6.1 Claims Procedures. The Bank shall
notify the Executive’s beneficiary in writing, within ninety days of his or her
written application for benefits, of his or her eligibility or noneligibility
for benefits under the Agreement. If the Bank determines that the beneficiary is
not eligible for benefits or full benefits, the notice shall set forth (a) the
specific reasons for such denial, (b) a specific reference to the provisions of
the Agreement on which the denial is based, (c) a description of any additional
information or material necessary for the claimant to perfect his or her claim,
and a description of why it is needed, and (d) an explanation of the Agreement’s
claims review procedure and other appropriate information as to the steps to be
taken if the beneficiary wishes to have the claim reviewed. If the Bank
determines that there are special circumstances requiring additional time to
make a decision regarding eligibility for benefits, the Bank shall notify the
beneficiary of the special circumstances and the date by which a decision is
expected to be made, and may extend the time by which notice may be given of
such decision for up to an additional ninety-day period.

6.2 Review Procedure. If the beneficiary is determined by the Bank not to be
eligible for benefits, or if the beneficiary believes that he or she is entitled
to greater or different benefits, the beneficiary shall have the opportunity to
have such claim reviewed by the Bank by filing a petition for review with the
Bank within sixty days after receipt of the notice issued by the Bank. Such
petition shall state the specific reasons that the beneficiary believes entitle
him or her to benefits or to greater or different benefits. Within sixty days
after receipt by the Bank of the petition, the Bank shall afford the beneficiary
(and counsel, if any) an opportunity to present his or her position to the Bank
orally or in writing, and the beneficiary (or counsel) shall have the right to
review the pertinent documents. The Bank shall notify the beneficiary of its
decision in writing within the sixty-day period, stating specifically the basis
of its decision, written in a manner calculated to be understood by the
beneficiary, and the specific provisions of the Agreement on which the decision
is based. If, because of the need for a hearing, the sixty-day period is not
sufficient, notice of such decision may be deferred for up to another sixty-day
period at the election of the Bank, but notice of this deferral shall be given
to the beneficiary.

10



--------------------------------------------------------------------------------



 



Article 7 Amendments and Termination This Agreement may be amended or terminated
only by a written agreement signed by the Bank and the Executive.

Article 8 Miscellaneous 8.1 Binding Effect. This Agreement shall bind the
Executive and the Bank, and their beneficiaries, survivors, executors,
administrators, and transferees.

8.2 No Guaranty of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Bank, nor does it interfere with the Bank’s right to discharge the Executive. It
also does not require the Executive to remain an employee nor interfere with the
Executive’s right to terminate employment at any time.

8.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached, or encumbered in any manner.

8.4 Tax Withholding. The Bank shall withhold any taxes that are required to be
withheld from the benefits provided under this Agreement.

8.5 Applicable Law. The Agreement and all rights hereunder shall be governed by
the laws of the State of Maryland, except to the extent preempted by the laws of
the United States of America.

8.6 Unfunded Arrangement. The Executive and beneficiary are general unsecured
creditors of the Bank for the payment of benefits under this Agreement. The
benefits represent the mere promise by the Bank to pay such benefits. The rights
to benefits are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. The Insurance Policy and any other insurance on the Executive’s life
in which the Bank has an interest is a general asset of the Bank to which
neither the Executive nor any beneficiary has any preferred or secured claim of
any kind, and does not represent funding for the benefit under this Agreement.
Any representation or assertion contrary to this section 8.6 is a material
breach of this Agreement by the representing or asserting party, which, if such
party is the Executive or, following his death, a beneficiary, shall immediately
result in the cessation of any and all payments and the elimination of any
liability hereunder for any payment not made prior to such assertion or
representation, and, if such party is the Bank, shall subject it to liability
for actual damages for such breach.

8.7 Non-Competition Provisions. Regardless of anything herein to the contrary,
except in the case of a Termination of Employment by the Bank without Just
Cause, a Termination of

11



--------------------------------------------------------------------------------



 



Employment by the Executive with Good Reason, or with the permission of the
Bank, during the two years immediately following the Executive’s Termination of
Employment, the Executive shall not serve as an officer or director or employee
of any bank holding company, bank, savings association, savings and loan holding
company, or mortgage company (any of which, a “Financial Institution”) which
Financial Institution offers products or services competing with those offered
by the Bank from offices in any county in the State of Maryland or of any other
State in which the Bank or any of its affiliates has a branch, and shall not
interfere with the relationship of the Bank and any of its employees, agents, or
representatives. In the event of any breach by the Executive of this Covenant
Not to Compete, the Board of Directors of the Bank shall direct that any unpaid
balance of any payments to the Executive under this Agreement be suspended, and
shall thereupon notify the Executive of such suspension, in writing. Thereupon,
if the Board of Directors of the Bank shall determine that such breach by the
executive exists at any time after a period of one month following notification
of the such suspension, all rights of the Executive and his beneficiary under
this agreement, including rights to any and all further payments hereunder,
shall thereupon terminate.

8.8 Successors. This Agreement shall inure to the benefit of and be binding upon
any corporate or other successor of the Bank which shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Bank.

IN WITNESS WHEREOF, the Executive and a duly authorized Bank officer have signed
this Agreement.

     
EXECUTIVE
  SANDY SPRING NATIONAL BANK OF MARYLAND
 /s/ Hunter R. Hollar B
  By /s/ W. Drew Stabler

 

--------------------------------------------------------------------------------


  Title: Chairman of the Board

12